Citation Nr: 0333001	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
from August 1968 to March 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that he has peripheral neuropathy as a 
result of Agent Orange exposure in Vietnam.  

Generally, the veteran has been seen at VA's pain clinic on 
an outpatient basis for multiple pain for the last few years.  
Specifically, VA nerve conduction studies, dated from January 
2000 to September 2000, show abnormal nerve conduction study 
findings consistent with a bilateral median entrapment 
neuropathy, and suspicion of sensory peripheral 
polyneuropathy.  Additional studies of lower extremity nerves 
have been recommended by VA.  In July 2001, the veteran's 
private physician indicated that the veteran was under his 
care for bilateral carpal tunnel syndrome.  The physician 
implied a connection between the veteran's exposure to agent 
orange in service and for the nerve injury for which he was 
treating the veteran.  

The nature of the claimed disability is not clear, and the 
Board believes that a VA medical examination and opinion are 
necessary to comply with the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2003).  Specifically, the veteran should be 
afforded a VA neurological examination to determine whether 
he has peripheral neuropathy, as defined by VA regulation, 
including acute and subacute peripheral neuropathy, which 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within 2 years of date of onset.  The nature and etiology of 
any other current neurological disorders should also be 
addressed. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L.  
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

2.  The veteran should be afforded a VA 
neurological examination.  The claims 
folder must be made available to the 
examiner in conjunction with this 
examination.  All indicated diagnostic 
tests should be performed, and all 
neurological disorders found to be 
present should be clearly reported.  The 
examiner is asked:  1) to report whether 
there is a current diagnosis of 
peripheral neuropathy, including acute 
and subacute peripheral neuropathy, which 
means transient peripheral neuropathy 
that appears within weeks or months of 
exposure to a herbicide agent and 
resolves within 2 years of date of onset; 
2) whether the veteran suffers from 
another neurological disorder, such as 
carpal tunnel syndrome; and  3) whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
current medically diagnosed neurological 
disorder is related to his military 
service.  A complete rationale should 
accompany all solicited and stated 
opinions.  

3.  After undertaking any additional 
development deemed necessary, the RO 
should then review the expanded record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



